DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign Application CN201721577530 filed November 22, 2017. 

Status of Claims 
This Office Action is responsive to the amendment filed on July 6, 2021. As directed by the amendment: claims 1-6 have been amended. Thus, claims 1-6 are presently pending in this application.
Applicant’s amendments to claims 1-6 obviate the previous claim objections. Drawings objections were previously made because the functional module and functional component of claims 1-6, fixed buckles and corresponding buckling positions of claim 4 were not shown or labeled. Claims 1 and 6, and claims 2-5 by dependency were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claim 6 obviates the previous rejection under 35 U.S.C. 112(b). Claims 1-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nibu et al. (U.S. Pub. No. 2012/0285454) in view of Maschke et al. (U.S. Patent No. 6,221,012) in view of Chang (U.S. Pub. No. 2021/0105510). Applicant’s amendments fail to sufficiently address the previous rejection under 35 U.S.C. 112(b) of claim 1, thus the rejection has been maintained.  Applicant’s amendments were not substantial and did not necessitated the applicant of new grounds of rejection, further Applicant’s arguments failed to be persuasive, thus the previous grounds of rejection have been maintained, shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicants lack of a submitted Information Disclosure Statement. 

Drawings
The drawings were received on July 6, 2021.  These drawing (i.e. Figure 1) is acceptable.

The drawings are objected to because Figure 2 and Figure 3 lack labels.  

The drawings are objected to under 37 CFR 1.83(a) because they fail to show fixed buckles (211; Fig. 1).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional module and functional component in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 2-6 by dependency are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the module case is in a buckled connection with the ventilator body”, ln 4 the scope of “a buckled connection” is unclear.  Applicant specification merely recites “buckled connection” (¶ 0007) but does not depict or give guidance as to the construction of the fixed buckles (¶ 0012), that provide the buckled connection, to provide an understanding as to the meets and bounds of “buckled connection”. Applicant specification only states “Due to the buckle position structure, connectors such as screws are reduced, time is saved during installation or dismantling, and the installation becomes simpler and more convenient”, (¶ 0012).  For the purpose of this Office Action any non-permanent reversible connection that does not require fasteners (e.g. screws) is interpreted as the recited “buckled connection”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nibu et al. (U.S. Pub. No. 2012/0285454; hereinafter: “Nibu”) in view of Maschke et al. (U.S. Patent No. 6,221,012; hereinafter: “Maschke”) in view of Chang (U.S. Pub. No. 2021/0105510).
Regarding Claim 1, Nibu discloses a ventilator comprising a ventilator body (104, 104a, 104b; Fig. 3; ¶ 0196); the ventilator body is provided with a plurality of USB receptacles (120; Fig. 4; ¶ 0196).
Nibu does not specifically disclose the ventilator wherein the ventilator body is connected with a functional module; the functional module comprises a module case capable of accommodating a functional component, and a connecting wire; the module case is in a buckled connection with the ventilator body; wherein the USB receptacles are micro-USB receptacles; and wherein one end of the connecting wire is connected with the functional component, and the other end is connected with one of the plurality of micro-USB receptacles through a micro-USB terminal.
Maschke teaches a transportable modular body with data acquisition modules comprising a body (103; Fig. 1B) connected with a functional module (“end-tidal CO2” module; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21) the functional module comprises a module case (cartridge-162; Fig. 1B, 5) capable of accommodating a functional component [component contained in cartridge-162 (CO2 sensor) capable of measuring airway carbon dioxide; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21] and ; the module case is in a buckled connection with the ventilator body [col 
Maschke teaches, in an alternate embodiment (hereinafter: Maschke’2) a transportable modular body with data acquisition pods comprising a functional module (data acquisition module; 150; Fig. 1B) comprises a module case (data acquisition pods 150; Fig. 1B) capable of accommodating a functional component (“sensors”; col 3, ln 22-43) and a connecting wire (18; Fig. 1B);  wherein one end of the connecting wire is connected with the functional component, and the other end is connected with one of the body (Fig. 1B) for the purpose of providing the functional module that is positionable independent of the body (Abstract) to collect further patient data from a sensor (Abstract; col 2, ln 53-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the ventilator of Nibu to include the functional module comprising the module case capable of accommodating the functional component, wherein the module case is in buckled connection with the ventilator body as taught by Maschke and include the connecting wire; and wherein one end of the connecting wire is connected with the functional component, and the other end is connected with one of the plurality of USB receptacles through a USB terminal as taught by Maschke’2 for the purpose of providing the functional module that is detachably mounted to the body and is both electrical and mechanical coupled to the body (See Maschke: Abstract; col 4, ln 4-16), and providing the functional module that is positionable independent of the body (Abstract) to collect further patient data from a sensor (See Maschke’2: Abstract; col 2, ln 53-59).
The modified device of Nibu does not specifically disclose the USB receptacles as being micro-USB receptacles.

Therefore, it would have been obvious to one of ordinary skill in the art to substitute micro-USB receptacles in place of the USB receptacles in the modified device of Nibu such that the other end of the connecting wire is connected with one of the micro-USB receptacles through a micro-USB terminal, since it has been held that substitution of one known element for another to obtain predictable results and involves only routine skill in the art. MPEP 2144.06 (II)(B).  
Regarding Claim 2, the modified device of Nibu discloses the ventilator wherein the connecting wire is provided with a common terminal (A, Fig. A annotated below) which is fixedly connected with an output interface (B, Fig. A annotated below) of the functional component, and a data wire (C, Fig. A annotated below) capable of transmitting data is connected between the common terminal and the micro-USB terminal.

    PNG
    media_image1.png
    208
    565
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1B of Maschke.
Regarding Claim 3, the modified device of Nibu discloses the ventilator wherein the data wire penetrates through a wire clip (160b; Fig. 5; col 13, ln 66 to col 14, ln 21), and the wire clip is placed in an inner cavity of the module case [Fig. 5; Examiner notes: Maschke discloses the wire clip (160b; Fig. 5) connecting to the functional module inside the inner cavity of the module case.].
Regarding Claim 4, the modified device of Nibu discloses the ventilator wherein the module case is provided with a fixed buckle (See Maschke: 160C, 160D; Fig. 5; col 13, ln 66 to col 14, ln 21); 
The modified device of Nibu does not specifically disclose the ventilator wherein the fixed buckle comprises a plurality of fixed buckles, and wherein the corresponding buckling position comprises a plurality of corresponding buckling positions. 
It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the fixed buckle with a plurality of fixed buckles and replace the corresponding buckling position with plurality of corresponding buckling positions, such that the fixed buckles of the module case and the buckling positions on the ventilator body are mutually fastened to complete the fixed installation of the module case and the ventilator body since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 5, the modified device of Nibu discloses the ventilator wherein the module case is of a cavity structure (See Maschke: Fig. 5), and has an outline matched with the outline of the functional component (See Maschke: Fig. 5; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21).
Regarding Claim 6, the modified device of Nibu discloses the ventilator wherein the functional component is connected into an inner cavity of the module case [See Maschke: Fig. 5; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21; Examiner notes: Maschke discloses the connecter (160b; Fig. 5) connecting to the functional component inside the inner cavity of the module 2 ; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21 and 150, sensing SpO2; col 4, ln 33-38).

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.

Applicant’s agreement with the Examiner's interpretation that any non-permanent reversible connection that does not require fasteners (e.g. screws) can be interpreted as the recited "buckled connection”, Pg. 4 fails to resolve the previous rejection under 35 U.S.C. 112(b). Examiner's interpretation was asserted to make clear the basis in which Examiner would apply prior art to an indefinite limitation.  Applicant’s agreement with the interpretation and lack of amendment to address the indefinite limitation fail to resolve the issue.  Therefore, the previous rejection under 35 U.S.C. 112(b) has been maintained, above.  

Applicant asserts that prior art of record Maschke fails to disclose “a module case capable of accommodating a functional component”, ln 5 of independent claim 1 because Maschke discloses the functional component (sensors 410a-410n; Fig. 4) are disposed outside of (i.e. not within) the module case (150; Fig. 1B, 4). Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the functional component disposed outside of (i.e. not within) the module case) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is attempted to define “capable of accommodating” or solely “accommodating” as specifically disposed inside or housed within, wherein the claim would be interpreted as: the module case houses the functional component or the functional component is disposed inside the module case.  However, the claims fail to recite the module case being 
Secondly, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Applicant has only addressed the teachings of the alternate embodiment, Maschke’2, and has failed to address the teachings of the primary embodiment of Maschke. Where Maschke teaches the functional module comprising a module case (cartridge-162; Fig. 1B, 5) capable of accommodating a functional component [component contained in cartridge-162 (CO2 sensor) capable of measuring airway carbon dioxide; col 4, ln 4-16; col 13, ln 66 to col 14, ln 21]. Thus, Maschke teaches the module case at least having room for the functional component. Therefore, Applicant’s arguments have been considered but are not persuasive

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785